                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                          No. 2:18-cr-20373-MSN-tmp

MICHAEL THOMPSON,

       Defendant.


        ORDER ADOPTING (ECF No. 81) REPORT AND RECOMMENDATION


       Before the Court is Magistrate Judge Tu M. Pham’s (ECF No. 81) Report and

Recommendation (“Report”) on Defendant Michael Thompson’s Motion to Suppress evidence

seized from Thompson’s blue Infiniti vehicle. (See ECF Nos. 36, 66). The Report recommends

that the Court deny Thompson’s Motion to Suppress as it relates to evidence seized during the

search of Thompson’s blue Infiniti. (ECF No. 52.) Thompson filed a Response to the Report on

January 17, 2020, informing the Court that he would not be filing an objection. (ECF No. 84.) For

the reasons set forth herein, the Court ADOPTS the Report and DENIES Thompson’s Motion to

Suppress evidence seized during the search of Thompson’s blue Infiniti.

                                    LAW AND ANALYSIS

       Pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Criminal Procedure 59, a district

court may refer a motion to suppress to a magistrate judge for the preparation of a report and

recommendation. “The magistrate judge must promptly conduct the required proceedings and

enter on the record a recommendation for disposing of the matter, including any proposed findings

of fact.” Fed. R. Crim. P. 59(b)(1). If a party files timely objections to the recommendation, the
district court must consider those objections de novo and “accept, reject, or modify the

recommendation.” Fed. R. Crim. P. 59(b)(3).

       “The filing of objections to a magistrate’s report enables the district judge to focus attention

on those issues—factual and legal—that are at the heart of the parties’ dispute.” Thomas v. Arn,

474 U.S. 140, 147 (1985). Therefore, objections to a magistrate judge’s report must be “specific.”

Fed. R. Crim. P. 59(b)(2). Vague, general, or conclusory objections are improper, will not be

considered by the reviewing court, and are “tantamount to a complete failure to object.” Cole v.

Yukins, 7 F. App’x 354, 356 (6th Cir. 2001); see also Miller v. Currie, 50 F.3d 373, 380 (6th Cir.

1995) (“[A] general objection to a magistrate’s report, which fails to specify the issues of

contention, does not satisfy the requirement that an objection be filed. The objections must be clear

enough to enable the district court to discern those issues that are dispositive and contentious.”).

       The Court need not review—under a de novo or any other standard—those aspects of a

report and recommendation to which no objection is made. Thomas v. Arn, 474 U.S. 140, 150–52

(1985). Failure to object to a magistrate judge’s findings or conclusions results in waiver of those

objections. Fed. R. Crim. P. 59(b)(2). A district judge should adopt the findings and rulings of the

magistrate judge to which no specific objection is filed. Brown v. Board of Educ., 47 F. Supp. 3d

665, 674 (W.D. Tenn. 2014).

       Here, the deadline to object to the Report has passed, and neither Plaintiff nor Thompson

has filed objections. The Court has reviewed the Report for clear error and finds none. For the

foregoing reasons, the Court ADOPTS the Report and DENIES Thompson’s Motion to Suppress

evidence seized during the search of Thompson’s blue Infiniti.




                                                  2
IT IS SO ORDERED this 11th day of February, 2020.


                                              s/ Mark Norris
                                              MARK S. NORRIS
                                              UNITED STATES DISTRICT JUDGE




                                          3
